    Case: 3:18-cr-00104-WHR Doc #: 23 Filed: 02/05/19 Page: 1 of 2 PAGEID #: 57



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


UNITED STATES OF AMERICA                       :   Case No. 3:18 CR 104

              v.                               :   JUDGE WALTER H. RICE

      SANDY GREEN                     : MOTION FOR CONTINUANCE
          ________________________________________________________

       Now comes the United States, by and through the undersigned Assistant United States

Attorney, and respectfully moves to continue the sentencing hearing scheduled for February 8,

2019. The Government requests a 45-day extension in that the Government and Defendant are

working to resolve the Defendant’s objections to the Presentence Report and to narrow the

matters requiring the Court’s resolution. The undersigned has communicated with Counsel for

the Defendant, who is in agreement with this motion to continue.


       WHEREFORE, the undersigned respectfully requests a continuance of the sentencing

hearing.

                                                   Respectfully submitted,

                                                   BENJAMIN C. GLASSMAN
                                                   United States Attorney

                                                   s/Andrew J. Hunt
                                                   ANDREW J. HUNT (0073698)
                                                   Assistant United States Attorney
                                                   200 West Second Street, Suite #600
                                                   Dayton, Ohio 45402
                                                   (937) 225-2910
                                                   Fax: (937) 225-2564
                                                   Andrew.Hunt@usdoj.gov
    Case: 3:18-cr-00104-WHR Doc #: 23 Filed: 02/05/19 Page: 2 of 2 PAGEID #: 58



                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Motion was served this 5th day of February

2019, electronically on: Christopher Deal, Esq.


                                                   s/Andrew J. Hunt
                                                   ANDREW J. HUNT (0073698)
                                                   Assistant United States Attorney
